Stevens, J.,
delivered the opinion of the court.
Statement oe the Case.
Appellant is a nonresident corporation, chartered under the laws of the state of Illinois, extensively engaged in the slaughterhouse and packing business. This company, as complainant in the court below, filed its bill of complaint in the chancery court of Hinds county, seeking to restrain appellee as the treasurer of the state from collecting a certain tax and the penalty thereon imposed by chapter 113, Laws of 1912, entitled “An act providing for the taxation of freight line companies.” Section 1 of this act reads as follows :
“Be it enacted by the legislature of state of Mississippi, that every person or persons, joint stock association or corporation, wherever organized or incorporated engaged in the business of operating cars, or engaged in the business of furnishing or leasing cars not otherwise listed for taxation in Mississippi, for the transportation of freight (whether such cars he owned by such company or any other person or company) over any railroad line or lines, *in whole or in part, within this state, such line or lines not being owned, leased or operated by such company, whether such cars he termed box, flat, coal, ore, tank, stock, gondola, furniture or refrigerator cars, or by some other name, shall he deemed a freight line company.”
Section 2 of the act makes provision for sworn statements to be rendered to the auditor, giving the *113name and location of the company, the nature of its business, the total number of cars used, and the whole length of the line of railway over which the company runs its ears, as also the length of so much of its line as is without and is within the state of Mississippi, and other information .therein called for. Section 3 declares that for the purpose of taxation “all cars used exclusively within this state, or used partially within and without the state, are hereby declared to have a situs in the state,” etc. The act also provides that every freight line company shall render a statement showing the total gross earnings received from all sources by the company within the state for the year ending December 31st; and section 5 defines the term “total gross earnings” as meaning “all earnings on business beginning and ending within the state, and a proportion, based upon the proportion of milage over which such business is done, of earnings on all interstate business done, of earnings on all interstate business passing through or into or out of the state;” and subsequent provisions require each freight line company to pay a tax “on its property and in lieu of all other taxes upon the same” equal to three per centum upon the gross earnings of the company as defined in the act. Taxes collected under this statute are to be paid into the state treasury and credited to the general revenue fund. .Section 7 provides for a certain penalty to be imposed for failing to furnish the required statements, while section 8 imposes a penalty for failing to pay the tax.
It appears that a small tax of thirty dollars and seventy cents was assessed against appellant as a freight line company under the act in question, and, upon refusal of appellant to pay, the treasurer was threatening to distrain sufficient goods and chattels belonging to complainant out of which to realize the tax and ten per cent, penalty thereon for each month after demand made. The company thereupon exhibited its bill for an injunction and obtained a temporary writ of *114injunction. Appellee appeared and demurred to tlie bill of complaint. The demurrer was sustained, the injunction dissolved, and the bill dismissed. From the decree dismissing the bill appellant prosecutes this appeal, contending, first, that appellant is -not a freight line company within the purview and meaning of this act; and, secondly, that if appellant comes within the provisions of the act it should have prevailed in this suit, because the act violates section 112 of our state Constitution, as also, clause 3 of - section 8 of article 1, and section 1, article 14,, of the Constitution of the United States.
Opinion.
Appellant by its bill admits that it is doing a large packing house business over the United States, including Mississippi, and that in the handling and shipping of its products it has found it economical and expedient .to have constructed and to use its own refrigerator •cars, suitable for the purpose of properly handling meats and other packing house products, and that these cars are the property of the complainant, used solely and only for the transportation of the complainant’s products. The bill further shows upon its face that these cars containing the property and products of appellant are drawn and carried over railroad lines in Mississippi. It is contended, however, that appellant owns no railroad in Mississippi or elsewhere; that it is not the lessee of a railroad; that its cars are its own property, and “are not used for profit or hire,” and therefore that appellant is not operating a freight car line within the meaning of the act under review.
We are of the opinion that complainant comes within the terms of the act. This statute appears to have been copied and indeed is almost an exact rescript of an act passed by the legislature of the state of Minnesota as chapter 250, Laws of 1907 of that state. The main dU-*115ference between the Minnesota statute and onr statute is that under the Minnesota law a tax equal to four per cent, of the gross earnings is imposed, whereas our statute imposes a tax equal to only three per cent. This very packing house company refused to pay the Minnesota tax, and a suit by the state brought that statute up for examination and review by the supreme court of Minnesota, as disclosed by the case of State v. Cudahy Packing Co., 129 Minn. 30, 151 N. W. 410. Section 1 of our statute is in the exact words of section 1 of the Minnesota statute, and the opinion of the Minnesota court, among other things, says:
“We think defendant comes clearly within this law. The intention to bring the large shippers who furnish the cars for the transportation of their products is indicated, not only by the clause in parenthesis, but by the careful description of the kind of cars usually owned and operated by these shippers. . . . The defendant is not an equipment company, as described in the stipulation, nor as defined in the original statute. It was never. engaged in the business of furnishing or leasing cars to be used in the operation of railroads, but it furnished cars for the conduct of its own transportation business. . . . It is evident that operating here does not refer to the physical power exerted in moving the cars upon the railroad tracks, but to the-fact that the freight line company directs and controls the movement of the cars employed in the conduct of its transportation business as to kind and quantity of freight to be carried, the route, and the destination.”
The same contentions made by this company in the Minnesota case are now made before us. Appellant comes within the plain terms of the statute. It cannot free itself from the burden of this tax by simply averring in the bill that its cars are not operated “for profit or hire.” The manifest purpose of the statute is to impose a tax upon such property of the company as is used -or operated in Mississippi. It is a matter of common *116knowledge that these large packinghouse companies ship their products in carload lots and in their own cars, and these ears are virtually moving commissaries. Such-cars are not taxable as a part of'the rolling stock or equipment of railroads, for the simple reason that they do not belong to the several railway companies who contribute to the revenues of our state. It is certain that the use of these cars does not represent a donation to the railroads, and also that the use of the cars is a thing of' value. The bill does not follow up its allegation that the cars are not used “for profit or hire” by further allegations that the railroad .companies do not allow appellant a lower freight rate in the nature of a rebate or a sum of money equivalent to a rental value on each car. By the express terms of the statute appellant is engaged in “operating cars” over a railroad line or lines in Mississippi that belong to other companies. If appellant owned the railroad line, it of course would not come within the terms of the act. The very purpose of the' act is to impose a tax on cars not belonging to the railway companies.
It is further to he noted that chapter 114, Laws of 1912, entitled “An act «providing for the taxation of equipment companies,” was passed by the legislature at the same time and was approved on the same day that chapter 1.13 was approved. The essential business of an equipment company is to hold title to cars, engines, and rolling stock, and furnish same for the use of railroad companies for a stipulated profit, rental, or hire, and to serve as a device to prevent the equipment from becoming subject to the lien of trust deeds or mortgages executed by railroad companies. The defense interposed by appellant would be more appropriately pleaded against chapter 114, taxing equipment companies. It is our judgment, therefore, that complainant made sufficient admissions in its bill of complaint to bring it within the terms of the statute.
*117Without discussing in detail the objections to the •constitutionality of the law, we hold that the statute does not contravene either section 112 of our state Constitution or any provisions of the Federal Constitution. By the express provisions of section 112 of our state Constitution the legislature may provide for a special mode of valuation and assessment for “ corporate property, or for particular species of property belonging to persons, corporations, or associations not situated wholly in one county.” The Legislature in its wisdom has adópted this method of arriving at the valuation of that portion of appellant’s property used in Mississippi, and the tax imposed is in lieu of all other ad valorem taxes. It is a means of imposing a legitimate tax upon the rolling stock of appellant situated in and used in Mississippi. The tax is equal and uniform, as contemplated by section 112, because all property of the same kind is classed for taxation in the safe way.
There is no manifest effort here by the legislature to burden interstate commerce. “The mere fact that a corporation is engaged in interstate commerce does not exempt its property from . . . taxation.” Baltic Mining Co. v. Massachusetts, 231 U. S. 68, 34 Sup. Ct. 15, 58 L. Ed. 127. “A resort to the receipts of property or capital employed, in part at leást, in interstate commerce, when such receipts or capital are not taxed as such, but are taken as a mere measure of a tax of lawful authority within the state, has been sustained.” Id. On both of these propositions abundant authorities are collated in the opinion of the United States supreme court just referred to.
It must readily be conceded that our state has no right to impose a tax that directly burdens interstate commerce. The present company, however, is not chartered primarily to transport commerce, although it is doing an interstate business. It is engaged in the general business of slaughtering animals and of packing *118and selling their products. In doing this business in Mississippi it owns and uses its own cars, and these cars so situated or used in Mississippi are' proper subjects 'of taxation. “By whatever name the exaction may be called, if it amounts to no more than the ordinary tax upon property or a just equivalent therefor, ascertained by reference thereto, it is not open to attack as. inconsistent with the Constitution.” Postal Telegraph Cable Co. v. Adams, 155 U. S. 688, 15 Sup. Ct. 268, 39 L. Ed. 311; U. S. Express Co. v. Minnesota, 223 U. S. 335, 32 Sup. Ct. 211, 56 L. Ed. 459.
In the present ease a very small tax has been assessed against appellant. Just how the amount of this tax was arrived at the bill does not show. We are justified in assuming that appellant complied with the statute in furnishing the statements called for by the law in question, and that upon the information furnished the amount of the tax was assessed in accordance with the terms of the statute. Be that as it may, the bill does not advise the court how many cars appellant uses or operates in Mississippi, and does not charge that the state officers in levying the tax pursued any method except that provided by the statute. The gravamen of the bill is an assault upon the constitutionality of the statute, and, the objections on constitutional grounds being without merit, we think the bill fails to state a cause of action. The learned chancellor in disposing of the case prepared and delivered a written opinion, the reasoning of which, as well as the decree based thereon, meets with our approval.

Affirmed.